DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner acknowledges and accepts amendments made to the claims, filed on January 25, 2021:
 	Claims 1-18 are pending;
	Claims 1, 4-6, and 12-16 have been amended; and
	Claims 19-22 has been cancelled.
Response to Arguments
3.	Applicant's arguments on pages 7-10, filed on January 25, 2021, have been fully considered and are persuasive. The rejection of claims 1-18 has been withdrawn.
 
Reasons for Allowance
4.	Claims 1-18 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 16.
Regarding claim 1, 
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “the non-flat gain media disc 
Regarding claim 16, 
None of the cited prior arts discloses the claimed structural combination of independent claim 16, in particular having the limitation of “the non-flat, thin disc gain media optical component forming a hemispherical shaped thin disc gain media optical component having a substrate and a gain media, the 5MDE/hp/chsApplication No.: 16/480,882Docket No.: 16336-000064-US-NPB substrate and the gain media being matched to one another in both index of refraction and coefficient of thermal expansion, to reduce reflection and stress therebetween; and an output coupler for forming a resonant laser cavity with the hemispherical shaped, thin disc gain media”.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-JESSICA MANNO, can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828